UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                          _______________________

                                No. 95-50408
                              Summary Calendar
                          _______________________


                               KENNETH RAY SIMS,

                                                        Plaintiff-Appellant,

                                     versus

                                BRIAN K. ROWE,

                                                          Defendant-Appellee.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (W-94-CV-357)
_________________________________________________________________

                            (September 25, 1995)

Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

            Texas state prisoner Kenneth Ray Sims filed a pro se, in

forma pauperis civil rights complaint, 42 U.S.C. § 1983, against

correctional officer Brian Rowe alleging that Rowe confiscated his

headphones     and   antenna    during   a   routine   search    and     that   the

property has not been returned.          On December 13, 1994, the district

court issued an order stating: “[i]n the instant case Plaintiff’s



             Local Rule 47.5 provides: "The publication of opinions     that have no
precedential value and merely decide particular cases on the basis of   well-settled
principles of law imposes needless expense on the public and burdens    on the legal
profession." Pursuant to that Rule, the Court has determined that       this opinion
should not be published.
claims may support a state tort claim, however, they wholly fail to

rise to the level of a constitutional violation.                    This action

should therefore be dismissed pursuant to 28 U.S.C. § 1915(d) on

the grounds that it is legally frivolous.”                    Additionally, the

district court    noted    that    Sims     had   been   warned   about   filing

frivolous lawsuits and, therefore, ordered him to show cause why

the costs of the suit should not be taxed against him.

            In response to the show cause order Sims filed objections

to   the   district   court’s   order       in   which   he   alleged   that   the

headphones and antenna were confiscated in retaliation for his

exercising his constitutional right to access to the courts.                   He

did not address the issue of whether costs should be taxed to him.

Without considering the allegations of retaliation, the district

court entered a final judgment dismissing the action as frivolous

and ordered Sims to pay $120 in costs.               The district court also

ordered the clerk of the court not to accept new filings until Sims

has paid the sanction or received leave of court to file a

complaint.    We affirm.

                                  DISCUSSION

            A complaint filed in forma pauperis can be dismissed by

the district court sua sponte if the complaint is frivolous.                   28

U.S.C. § 1915(d); Cay v. Estelle, 789 F.2d 318, 323 (5th Cir.

1986), partially rev. on other grounds, Booker v. Koonce, 2 F.3d

114, 114-15 (5th Cir. 1993).        A complaint is frivolous if it lacks

an arguable basis in law or fact.           Ancar v. Sara Plasma, Inc., 964




                                        2
F.2d 465, 468 (5th Cir. 1992).         This court reviews the district

court's dismissal for an abuse of discretion. Id.

          The district court dismissed this action as legally

frivolous based on well established constitutional principles which

provide that an individual cannot state a cognizable due process

claim if a meaningful post-deprivation remedy is available to

address a property loss.    Hudson v. Palmer, 468 U.S. 517, 533, 104

S. Ct. 3194, 3202-04 (1984).       Texas provides an adequate post-

deprivation remedy, and, therefore, the district court did not

abuse its discretion in dismissing the action as legally frivolous.

Thompson v. Steele, 709 F.2d 381, 383 (5th Cir.), cert. denied, 464

U.S. 897 (1983).

          Additionally, although a party is permitted to amend his

pleading once as a matter of right before a responsive pleading is

filed, FED. R. Civ. P. 15(a); McGruder v. Phelps, 608 F.2d 1023,

1025 (5th Cir. 1979), a plaintiff may not amend his complaint if

the district court has dismissed the action. Whitaker v. City of

Houston, 963 F.2d 831, 834-35 (5th Cir. 1992).       In his objection to

the district court’s December 13 order, Sims failed to address the

court’s order to show cause concerning the imposition of costs, but

newly alleged that Rowe confiscated his property in retaliation for

exercising his right to access to the courts.        This pleading could

have been construed as a motion to amend the complaint. Compare

Sherman   v.   Hallbauer,    455    F.2d     1236,    1242   (5th   Cir.

1972)(memorandum in opposition to motion for summary judgment

raising new allegations should have been construed as an amendment


                                   3
to the complaint). However, since the district court had dismissed

the action there was no cause of action for Sims to amend,

Whitaker, 963 F.2d 834, and, therefore, the district court was not

required to consider the issues in the subsequent pleading.1

                                 CONCLUSION

            For the foregoing reasons, the judgment of the district

court is AFFIRMED.




    1
            To the extent Sims appeals the denial of injunctive relief, his quest
is vain in light of the dismissal.

                                       4